              Case 2:21-cv-01183-JS Document 4 Filed 03/25/21 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAMONT BODDY,                                 :
    Plaintiff,                                :
                                              :
         v.                                   :       CIVIL ACTION NO. 21-CV-1183
                                              :
JENNIFER SIMMONS, et al.,                     :
     Defendants.                              :

                                        MEMORANDUM

SÁNCHEZ, C.J.                                                                  MARCH 25, 2021

         Lamont Roland Boddy has filed a Complaint (ECF No. 2) and Application to Proceed In

Forma Pauperis (ECF No. 1). Because it appears that Boddy is unable to afford to pay the filing

fee, the Court will grant him leave to proceed in forma pauperis. For the following reasons, the

Complaint will be dismissed without prejudice for lack of subject matter jurisdiction.

         I.     FACTUAL ALLEGATIONS

          Boddy’s Complaint names the following individuals as Defendants in this action: (1)

Jennifer Simmons; (2) Ahmed Smith; (3) Linda Smith; (4) Julie Manser; and (5) Diane

Simmons. He alleges that these individuals have “filed dozens of false police reports and

committed blat[a]nt perjury dozens of times” as it relates to Boddy, although Boddy provides no

factual context for these allegations. (ECF No. 2 at 2-3.) 1 (Id.) However, a review of Boddy’s

Complaint in this action makes clear that it is essentially an identical version of the complaint

Boddy previously filed with the Court on November 13, 2020 in Boddy v. Simmons, et al., Civ.

A. No. 20-5656 (E.D. Pa.) (2020) (hereinafter, “Boddy I”).




1
    The Court adopts the pagination assigned to the Complaint by the CM/ECF docketing system.
            Case 2:21-cv-01183-JS Document 4 Filed 03/25/21 Page 2 of 5




       In a Memorandum dated December 1, 2020, the Court explained that the complaint in

Boddy I asserted claims for slander, libel, defamation, and intentional tort against four of the five

Defendants named in the current Complaint: Jennifer Simmons, Ahmed Smith, Linda Smith,

and Julie Manser. 2 (See Memorandum, ECF No. 5 at 1-2.) With respect to his original

complaint in Boddy I, the Court went on to note that:

            Boddy alleges that “[a]ll the defendants at some point filed false police
            reports, committed blatant perjury, [and have] been physically and
            verbally abusive” to him, adding that they have “conspired to
            provid[e] false statement[s] and perjur[ed testimony] to have [Boddy]
            arrested.” . . . He also claims that Defendants have “[t]old public lies
            about [his] mental health” and that of his family. . . . Boddy asserts
            that he has “suffered extreme depression & anxiety from all the lies
            spread” about him verbally, as well as those posted on social media. . .
            . Despite his pleas for Defendants to “stop their actions[,]” Boddy
            claims that they have “just continued their behavior” from
            approximately 2007 through the present day. . . . Boddy seeks
            $220,000 in damages for mental health treatments and transportation.

(Id. at 1) (citations omitted). After granting Boddy leave to proceed in forma pauperis, the

Court dismissed Boddy’s complaint in Boddy I, finding that there was no subject matter

jurisdiction over his claims. (Id. at 2-3.) Specifically, the Court determined that there was no

factual basis to support the exercise of federal question jurisdiction over Boddy’s claims. (Id.

at 3, n.2). The Court also found that Boddy failed to meet his burden to demonstrate a basis

for diversity jurisdiction because all of the parties involved were citizens of Pennsylvania and

complete diversity was lacking. (Id. at 3.) The dismissal of Boddy’s claims in Boddy I was

without prejudice to Boddy’s right to refile his case in the proper state court. (Id.)

       The Complaint in the present action, Boddy v. Simmons, et al., Civ. A. No. 21-1183 (E.D.

Pa.) (2021) (hereinafter, “Boddy II”), again only seeks to bring claims that arise under



2
  Diane Simmons is the only Defendant named in this action that was not named as a Defendant
in Boddy I.
                                                  2
               Case 2:21-cv-01183-JS Document 4 Filed 03/25/21 Page 3 of 5




Pennsylvania state law for slander, libel, defamation, assault, and intimidation. (ECF No. 2 at 2.)

Like the complaint in Boddy I, the Complaint here fails to provide much factual background for

Boddy’s claims. However, Boddy again alleges that the Defendants have abused him and caused

him emotional trauma which have resulted in “strokes, physical distress, PTSD, weight loss,

vision loss, severe depression, [and] high anxiety[.]” (Id. at 3.) He also claims again that these

Defendants “filed dozens of false police reports and committed blat[e]nt perjury dozens of

times.” (Id.)

        II.      STANDARD OF REVIEW

        Boddy’s application to proceed in forma pauperis is granted because it appears that he is

incapable of paying the fees to commence this civil action. Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) requires the Court to dismiss the Complaint if it fails to state a claim. To

survive dismissal for failure to state a claim, the complaint must contain “sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quotations omitted). Furthermore, “[i]f the court determines at any

time that it lacks subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P.

12(h)(3). As Boddy is proceeding pro se, the Court construes his allegations liberally. Higgs v.

Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

        III.     DISCUSSION

        As was the case in Boddy I, this Court lacks subject matter jurisdiction to rule on the

claims asserted in Boddy II. As the Court previously explained, a district court has jurisdiction

over a case in which “the matter in controversy exceeds the sum or value of $75,000, exclusive

of interest and costs, and is between . . . citizens of different States.” 28 U.S.C. § 1332(a).

Section 1332(a) requires “‘complete diversity between all plaintiffs and all defendants,’ even



                                                   3
            Case 2:21-cv-01183-JS Document 4 Filed 03/25/21 Page 4 of 5




though only minimal diversity is constitutionally required. This means that, unless there is some

other basis for jurisdiction, ‘no plaintiff [may] be a citizen of the same state as any defendant.’”

Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 104 (3d Cir. 2015) (quoting Lincoln Prop.

Co. v. Roche, 546 U.S. 81, 89 (2005) and Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412,

419 (3d Cir. 2010) (internal footnotes omitted)). An individual is a citizen of the state where he

is domiciled, meaning the state where he is physically present and intends to remain. See

Washington v. Hovensa LLC, 652 F.3d 340, 344 (3d Cir. 2011). “The burden of establishing

federal jurisdiction rests with the party asserting its existence.” Lincoln Ben. Life Co., 800 F.3d

at 105 (citing DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n.3 (2006)).

       Despite the dismissal of the claims in Boddy I for lack of subject matter jurisdiction

because all parties were alleged to be citizens of Pennsylvania, Boddy’s most recent Complaint

alleges nearly identical state law claims against nearly identical Defendants. Once again, Boddy

also alleges that the Defendants are citizens of Pennsylvania and that he is also a citizen of

Pennsylvania. Because all parties are alleged to be Pennsylvania citizens, Boddy has again failed

to meet his burden to demonstrate a basis for diversity jurisdiction. 3 Accordingly, Boddy’s

claims will be dismissed without prejudice for want of subject matter jurisdiction. 4




3
 Although Boddy asserts that the Court may properly exercise subject matter jurisdiction over
his claims on the basis of federal question jurisdiction, the Court’s review of Boddy’s Complaint
provides no factual basis to support the exercise of federal question jurisdiction here.
4
   This case represents the second dismissal of Boddy’s state law claims against these Defendants
for lack of subject matter jurisdiction because complete diversity is lacking. Any additional
filing with this Court alleging the same claims against these same Defendants is likely to suffer
from the same deficiency. State law claims between citizens of the same state belong in state
court. See Fulkerson v. City of Lancaster, 801 F. Supp. 1476, 1486 (E.D. Pa. 1992), aff’d, 993
F.2d 876 (3d Cir. 1993) (“This action is essentially a tort case between citizens of the same state,
and as such it belongs in the state court system.”).
                                                  4
             Case 2:21-cv-01183-JS Document 4 Filed 03/25/21 Page 5 of 5




       IV.     CONCLUSION

       For the foregoing reasons, the Court will grant Boddy leave to proceed in forma pauperis

and dismiss the Complaint for lack of subject matter jurisdiction. The dismissal of Boddy’s

claims is without prejudice to his right to refile this case in the proper state court. An

appropriate Order follows.

                                               BY THE COURT:


                                               /s/ Juan R. Sánchez
                                               JUAN R. SÁNCHEZ, C.J.




                                                  5
